Citation Nr: 1537339	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-11 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 2000.  He has been declared incompetent, and the appellant is his sister and custodian.  

This case was previously before the Board of Veterans' Appeals (Board) in November 2012 and remanded for further development.  In June 2013, following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the 30 percent rating for the Veteran's service-connected major depression.  Thereafter, the case was returned to the Board for further appellate action.

In May 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  


FINDING OF FACT

The Veteran's depressive disorder is productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  




CONCLUSION OF LAW

The criteria for a scheduler rating in excess of 30 percent for the Veteran's depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim of entitlement to an increased rating for his service-connected depression.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that the VA has met that duty.

In March 2008, the Veteran claimed entitlement to a rating in excess of 30 percent for major depression.  Following the receipt of that claim, the VA notified the Veteran of the information and evidence necessary to substantiate and complete the claim, including the evidence to be provided by him and notice of the evidence the VA would attempt to obtain.  In particular, the VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dings/Hartman, 19 Vet. App. 473 (2006).

The VA's duty to assist includes helping claimants to obtain pertinent records, VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's treatment records (VA and non-VA) dated since May 2007 and the transcript of his May 2012 hearing before the undersigned Veterans Law Judge.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The hearing transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Accordingly, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c) (2).  There was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b) (2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c) (4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Meningo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.




Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R. ") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d), see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999), Gilbert v. Lewinski, 1 Vet.App. 49, 56, 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, September 2003) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b) (2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  

Major Depression is rated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434.  A 10 percent rating is warranted, when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted major depression when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

Effective March 19, 2015, VA revised that portion of its Schedule for Rating Disabilities dealing with mental disorders.  The revisions replaced outdated references in earlier editions of DSM with revisions in the recently updated Fifth Edition (DSM-5).  Such revisions apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014.  VA does not intend for the revisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.  Because this case was certified to the Board prior to August 4, 2014, the revised regulations do not apply.

Relevant to an evaluation of the level of impairment caused by major depression is the score on the veteran's Global Assessment of Functioning (GAF) Scale.  The GAF or Global Assessment of Functions is found in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The nomenclature in DSM IV has been specifically adopted by VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 4.130 (2002).  

A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 267 (1996)).  

A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  Id.; see Brambley v. Principi, 17 Vet. App. 20 (2003) (J. Steinburg concurring) (A GAF of 40 signifies considerably greater occupational impairment than a GAF of 50.)  

When determining the appropriate rating to be assigned for a service-connected mental health condition, the Board will identify not only the symptoms associated with that disability but also the frequency, severity, and duration of those symptoms and how they affect the Veteran's occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The evidence shows that the Veteran has been receiving Social Security Disability since 2002.  The primary diagnosis is characterized as "organic mental disorders," while the secondary diagnosis is depression.  

Records from N. V., M.D. show that from June 2002 through June 2011, he treated the Veteran for neurosyphilis and a seizure disorder.  Generally, the Veteran was alert and oriented to time, place, and person.  However, he demonstrated abnormal speech and language.  In February 2009, an MRI showed diffuse cerebral atrophy.  

In July 2006, the VA adjudicated the Veteran to be incompetent to handle his funds.  The Veteran's sister was appointed the Veteran's custodian/conservator for the purpose of handling his VA benefits.

VA records show that from May 2007 through February 2013, the Veteran has been followed for a history of major depression and for dementia due to neurosyphilis.  Neuropsychiatric testing revealed that the dementia was productive of severe impairment.  It was noted that the Veteran took medication for the dementia and that he had a history of confusion, impaired memory, expressive aphasia, and poor practical functioning.  On mental status examinations, the Veteran was generally alert and well-oriented, cooperative and pleasant without suicidal or homicidal ideation, auditory or visual hallucinations, or unusual though content.  He demonstrated expressive aphasia, limited insight, and severely impaired judgment.  The treating VA psychiatrist assigned a GAF of 35.  

In March 2008, the Veteran underwent a VA field examination to determine his continued need for a conservator to handle his VA benefits.  The examiner found that Veteran had no understanding of his household or incidental expenses and recommended the continued assignment of a conservator.  

During VA psychiatric examinations in November 2008, it was noted that the Veteran was followed by a VA psychiatrist approximately once a quarter.  During the examination, the Veteran was fully oriented and cooperative, and his mood was unremarkable.  It was noted that he had a low, average IQ and impaired cognitive processes such as those associated with mathematical computations.  The relevant diagnoses were a dysthymic disorder by history, resolved and cognitive disorder due to a neurologic disorder.  The examiner assigned a GAF of 60.  


The VA examiner noted that an accurate psychiatric evaluation was confounded by the Veteran's neurologic disorder.  He further noted that the depressive disorder had been subsumed by the neurologically induced cognitive disorder.  The examiner found that the Veteran was not competent to manage his funds or be employed due to his cognitive impairment.  

In March 2013, the Veteran was reexamined by the VA to determine the severity of his service-connected major depression and to distinguish the symptoms of that disorder from his nonservice-connected neurosyphilis and cognitive disorder.  On examination, he was alert and oriented and neatly dressed.  He made good eye contact with the examiner, and his thoughts were clear and goal-directed.  There was no evidence of audio or visual hallucinations or suicidal or homicidal ideation.  The diagnoses were mood disorder, not otherwise specified and dementia due to neurosyphilis with behavioral disturbances.  The VA examiner found that the service-connected major depression was more accurately diagnosed as a mood disorder.  The examiner characterized dementia as the principal disorder causing cognitive disabilities.  The examiner assigned a GAF of 48 primarily for dementia.  She noted that the Veteran's depression was improved on medication.  The VA examiner stated that the symptoms of the mood disorder and dementia could be distinguished.  

The examiner noted that the Veteran's mood disorder was managed by medication with no complaints or depression or anxiety.  The examiner also noted that when the Veteran became stressed, he could develop anxiety or insomnia.  The dementia due to neurosyphilis was associated with severely impaired judgment, speech aphasia, and cognitive impairment.  It was noted that the Veteran's neurologic deficits rendered him incompetent to handle his funds and precluded him from being employed.  

The Veteran's service-connected psychiatric disorder is therefore distinguishable from  his nonservice-connected neurologic disorder, manifested by dementia.  The  evidence from several different health care providers and examiners generally agree that the Veteran's primary disability is cognitive impairment associated with his nonservice-connect neurosyphilis.  It is manifested primarily by expressive aphasia and severely impaired judgment.  Throughout the course of the appeal, it has affected his ability to perform daily activities such as preparing his meals and doing his laundry and is the primary reason he requires a conservator to handle his funds.  

As found by the Social Security Administration, it is also the primary reason that the Veteran receives Social Security Disability benefits.  Conversely, the service-connected major depression is manifested by anxiety and insomnia during times of stress but is generally quiescent on medication.  While the most recent VA examiner assigned a GAF of 48, compatible with serious symptoms, that figure was associated with the Veteran's dementia rather than his service-connected major depressive disorder.  While important in assessing the level of impairment caused by psychiatric illness, the GAF is not dispositive of the level of impairment cause by such illness.  Rather, it is considered in light of all of the evidence of record. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Given the occasional nature of the few symptoms associated with the Veteran's service-connected major depression, the Board finds that they are similar to many of those contemplated by the currently assigned 30 percent rating. However, there is no evidence that they meet or more nearly approximate the symptoms contemplated by a 50 percent rating.  Therefore, the Board finds that the Veteran is adequately compensated for the impairment attributable to his service-connected major depression.  Accordingly, a rating in excess of 30 percent is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected major depression.  38 C.F.R. § 3.321(b)(1) (2014).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  

However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected major depression is manifested by signs and symptoms of anxiety and insomnia when the Veteran is under stress.  Such manifestations are contemplated by the VA's General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 5434.  In addition, the Board has considered the severity, frequency, and duration of those symptoms, and their effect on the Veteran's social and occupational impairment.  Mauerhan.  In short, there is nothing exceptional or unusual about the Veteran's major depression, because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected major depression has caused him to miss work or has resulted in any hospitalizations.  As noted above, his dementia and associated cognitive impairment are the primary reasons for his employment problems.  The Board finds, therefore, that the Veteran's service-connected major depression does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

(ORDER ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 30 percent for major depression is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


